SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT, dated as of February , 2008 (this “Agreement”), is entered into by and between AMERICAN SECURITY RESOURCES CORPORATION, a Nevada corporation with headquarters located at 9601 Katy Freeway, Suite 220, Houston, TX 77024 (the “Company”), and the individual or entity named on the executed counterpart of the signature page hereto (the “Buyer”). W I T N E S S E T H: WHEREAS, the Company and the Buyer are executing and delivering this Agreement in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, interalia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States
